Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 14, there is no antecedent for the “subsequent leading edge”; line 17, no antecedent for the “top edge”.
	In claim 10, it is not clear what is the magnitude of the “shallow angle” or “relatively steep angle”; it is not clear what is the “plane of a main element”. 
	In claim 11, there is no antecedent for the “top most point of the trailing edge” or the “lower point”. 
	In claim 12, there is no antecedent for the “height” or “length”.
	In claim 13, there is no antecedent for the “initial leading edge”.
	In claim 14, there is no antecedent for the “height of the initial leading edge”.
	In claim 15, there is no antecedent for the “subsequent leading edge”.
In claim 16, there is no antecedent for the “top segment”.
	In claim 19, there is no antecedent for the “subsequent leading edge”, or “top edge”.
	*   *   *   *   *   *

	To the extent understood, the claims are not rejected over the prior art. 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711